EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1, 12, 13, 19, 22-28 are allowed. 
Authorization for this examiner’s amendment was given in an interview with Eric Furman on 4/15/2022.

The application has been amended as follows: 
In the claims:
1. (Currently Amended) A method for activation of a transcellular ion transporter
in the intestinal tract, the method comprising administering an agentcomprising bacteria of the genus Bifidobacterium, or a treated product thereof to a subject in need, wherein the bacteria of the genus Bifidobacterium is Bifidobacterium longum CLA8013 (Accession Number: NITE BP-02352
 and, wherein the treated product is selected from the group consisting of (i) a liquid mixture of the bacteriathereof, and (iii) a filtrate obtained by filtering the liquid mixture and the supernatant using a filter.
19. (Currently Amended) A composition comprising an effective amount of
 Bifidobacterium longum CLA8013 (Accession Number: NITE BP-02352), wherein said composition is a tablet, 
22. (Currently amended) A method for activation of a transcellular ion transporter in the intestinal tract, the method comprising administering an agentcomprising bacteria of the genus Bifidobacterium, or a treated product thereof to a subject in need, wherein the bacteria Bifidobacterium longum CLA8013 (Accession Number: NITE BP-02352),
wherein the treated product is selected from the group consisting of (i) a liquid mixture of the bacteria
23. (currently amended)- line 2- delete bacteria.
24. (currently amended)- line 2- delete bacteria.
25. (currently amended)- line 2- delete bacteria.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kumar et al. (AM, J. Phys. Cell, Physiol., 2014) teaching Bifidobacterium longum ssp. infantis which activates a chloride channel in the intestinal tract; however, Applicants have reasonable demonstrated that compared to other strains of B. longum, the claimed B. longum CLA8013 strain demonstrates a significantly higher ΔIsc value in intestinal epithelium cells (see Fig. 1) and thus one would not expect that all B. longum strains would demonstrate the same activation within the intestinal tract. The claimed strain provides for a significantly improved activation not seen in other B. longum strains. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651     
                                                                                                                                                                                                   
/TAEYOON KIM/Primary Examiner, Art Unit 1632